                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TENNESSEE
                              AT KNOXVILLE

 GREG ADKISSON, et al.,                      )
        Plaintiffs,                          )
 v.                                          )     No. 3:13-CV-00505-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,             )
        Defendant.                           )     Lead case consolidated with
 _________________________________________   )
 KEVIN THOMPSON, et al.,                     )
        Plaintiffs,                          )
 v.                                          )     No. 3:13-CV-00666-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,             )
        Defendant.                           )
 _________________________________________   )
 JOE CUNNINGHAM, et al.,                     )     as consolidated with
        Plaintiffs,                          )
 v.                                          )     No. 3:14-CV-00020-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,             )
        Defendant.                           )
 _________________________________________   )___________________________________
 BILL ROSE,                                  )
        Plaintiff,                           )
 v.                                          )     No. 3:15-CV-00017-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,             )
        Defendant.                           )
 _________________________________________   )
 CRAIG WILKINSON, et al.,                    )
        Plaintiffs,                          )
 v.                                          )     No.: 3:15-CV-00274-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,             )
        Defendant.                           )
 _________________________________________   )
 ANGIE SHELTON, as wife and next of kin      )
 on behalf of Mike Shelton, et al.,          )
        Plaintiffs,                          )
 v.                                          )     No.: 3:15-CV-00420-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,             )
        Defendant.                           )
 _________________________________________   )
 JOHNNY CHURCH,                              )
        Plaintiff,                           )
 v.                                          )     No.: 3:15-CV-00460-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,             )
        Defendant.                           )



Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 1 of 16 PageID #:
                                  12090
 DONALD R. VANGUILDER, JR.,                  )
        Plaintiff,                           )
 v.                                          )   No. 3:15-CV-00462-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,             )
        Defendant.                           )
 _________________________________________   )
 JUDY IVENS, as sister and next of kin,      )
 on behalf of JEAN NANCE, deceased,          )
        Plaintiff,                           )
 v.                                          )   No. 3:16-CV-00635-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,             )
        Defendant.                           )
 _________________________________________   )
 PAUL RANDY FARROW,                          )
        Plaintiff,                           )
 v.                                          )   No. 3:16-CV-00636-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,             )
        Defendant.                           )
 _________________________________________   )

                    JACOBS ENGINEERING GROUP INC.’S
                  BRIEF REGARDING PHASE II PROCEDURES




Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 2 of 16 PageID #:
                                  12091
                                                 TABLE OF CONTENTS

                                                                                                                                        Page


 I.     Introduction ......................................................................................................................... 1

 II.    The Adkisson Cases Should Proceed on an Individual Basis in Phase II. .......................... 1

 III.   Substantial Fact Discovery Is Still Required Across Individual Cases. ............................. 7

 IV.    The Parties Should Select 15 Bellwethers for Expert Disclosure, Summary
        Judgment, and, if Necessary, Trial...................................................................................... 7

 V.     If Punitive Damages Are Tried, They Too Should Be Litigated for Each Individual
        Plaintiff Following a Damages Finding. ............................................................................. 9

 VI.    Proposed Updated Schedule for Phase II .......................................................................... 10




                                     i
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 3 of 16 PageID #:
                                  12092
                                         I.      Introduction

          In accordance with the Court’s recent orders, Jacobs provides below its “recommendations

 for how th[e] Court should conduct the Phase II proceedings.” Doc. 489 at 2; see also Doc. 474

 at 3.

          Jacobs has not changed its view on how Phase II should proceed since its last brief on this

 subject. See generally Doc. 454. Jacobs continues to believe that each of the individual cases

 must be tried on an individual basis. Plaintiffs’ proposed grouping by medical condition, Docs.

 453 at 5; 490 at 6–7, would be highly prejudicial and would violate both Rule 42 of the Federal

 Rules of Civil Procedure and Jacobs’ rights under the Constitution.

          However, Jacobs recognizes that the need for 52 individual trials 1 poses an enormous

 burden on the Court. To ease that burden, Jacobs reiterates its proposal to use individual

 bellwethers. Specifically, Jacobs proposes that the parties proceed to fact discovery across all the

 individual cases, and at the conclusion of fact discovery, the parties select 15 or fewer individual

 worker Plaintiff bellwethers to proceed to individual expert discovery, individual summary

 judgment proceedings, and, if necessary, individual trials. See Doc. 454 at 16–17.

          As outlined below, Jacobs additionally proposes a revised schedule for the Phase II

 proceedings given the time that has elapsed due to the mediation requested by Plaintiffs.

 II.      The Adkisson Cases Should Proceed on an Individual Basis in Phase II.

          As a threshold matter, these cases must proceed on an individual basis, because the issues

 to be tried in Phase II—specific causation, injury, and damages—are not common among the

 Plaintiffs. The Court has previously recognized that the questions presented by Phase II must be


 1
       There are 72 plaintiffs in the Adkisson cases, consisting of 52 workers and 20 spouses/next of
       kin.


                                     1
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 4 of 16 PageID #:
                                  12093
 answered on an individual basis, as it explained in the Phase I bifurcation order: “[T]he cases in

 this litigation . . . involve individualized issues and evidence specific to each plaintiff, including

 specific causation with respect to each individual plaintiff, each plaintiff’s alleged injuries, and the

 extent to which individual plaintiffs are entitled to damages.” Doc. 136 at 5.

        In each of these cases, the jury will need to determine whether Jacobs’ conduct caused each

 individual Plaintiff to be exposed to any purported harmful substance at a dangerous “dose” that

 caused any claimed illness, 2 considering that individual Plaintiff’s role, responsibilities, and

 duration of work at the Kingston Site; how other factors—like a history of smoking, exposure to

 toxic substances at other workplaces, or underlying illness and physical conditions such as

 obesity—may have contributed to each individual Plaintiff’s alleged injuries; the result of each

 individual Plaintiff’s independent medical examination; and the damages—if any—that each

 individual Plaintiff may be entitled to. It would therefore constitute error under Federal Rule of

 Civil Procedure 42(a) to consolidate the individual cases any further for Phase II. See, e.g., Lewis

 v. Walker, 2017 WL 1274094, at *2–3 (E.D. Tenn. Apr. 4, 2017) (denying motion for consolidation

 when no common questions of law or fact existed). And, even if Plaintiffs could make the requisite

 showing of commonality in order to proceed on a consolidated basis under Rule 42, the

 discretionary factors in Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993) counsel against

 consolidation too. See Doc. 454 at 3–11.




 2
     Plaintiffs’ misstatements about the law of specific causation (Doc. 490 at 8) go well beyond
     the Court’s request for “recommendations for how this Court should conduct the Phase II
     proceedings.” Doc. 489 at 2. What the law requires for proof of specific causation is not
     presently before the Court and should be the subject of briefing after discovery, when the issues
     can be put in context with specific facts of each Plaintiff’s case. To the extent the Court wishes
     to address these important issues now, Jacobs respectfully requests 30 days for supplemental
     briefing.


                                     2
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 5 of 16 PageID #:
                                  12094
        Consolidation of Plaintiffs’ cases in Phase II would be prejudicial to both Plaintiffs and

 Jacobs alike. Any jury would likely become confused, or at least influenced, by evidence presented

 on behalf of different Plaintiffs whose situations and claimed injuries are different. And there is

 undoubtedly an enormous risk that grouping them by medical condition, as Plaintiffs have

 proposed, would present a false and highly misleading picture to the jury that all of the claimed

 illnesses must have the same cause—i.e., Jacobs’ actions.

        Plaintiffs’ proposal (filed yesterday—a day before the deadline) for the first two trials only

 highlights how inappropriate and unconstitutional it would be to group by alleged medical

 condition. Plaintiffs “propose that the first trial focus on lung disease cases with the 7 Plaintiffs

 selected”—William Harvey Bass, Jeffrey Brewer, Tim Gibson, Stanley Hill, Mike Shelton,

 Kenneth Shepherd, and Kevin Thompson—as the “Lung Group.” Doc. 490 at 7. Plaintiffs then

 propose a second trial for the “Cardiovascular Group”—Leonard Bledsoe, Ansol Clark, Dan Cody,

 John Cox, Enoch “Roy” Edmonds, Jimmy Kilby, and Mike McCarthy. Id. Without any medical,

 legal, or evidentiary support, Plaintiffs simply promise the Court that their self-selected groups

 based on “primary disease type” will lead to “similar medical proof” and “efficiencies.” Id. at 6–

 7.

        Plaintiffs’ own medical records, however, refute that notion and demonstrate just how

 individualized these issues are. Take, for instance, Plaintiff           and Plaintiff         from

 the “Lung Group.” They both seek recovery in connection with “lung diseases,” but otherwise

 have nothing in common.                claims he is suffering from asthma, COPD, and respiratory

 conditions because of exposure to fly ash, but he was diagnosed with asthma and respiratory

 conditions when he was a child. See generally Ex. A. In contrast,               is deceased, and his

 family members claim that he contracted lung cancer from his work at Kingston, and thus “[t]he




                                     3
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 6 of 16 PageID #:
                                  12095
 potential for prejudice resulting from the consolidation of a cancer case with a non-cancer case is

 obvious,” Cantrell, 999 F.2d at 1011.               also smoked for over 30 years, suffered from

 hypertension and obesity, and previously worked at a recycling plant melting aluminum, which

 caused him to suffer from a variety of breathing issues. Ex. B at 2; Ex. C at 1–2. In other words,

 these two Plaintiffs have entirely different diagnoses, medical histories, and lifestyle risk factors.

 The only medical fact that appears common between                 and          is that they were both

 diagnosed with all of their complained-of illnesses before ever setting foot on Kingston—although

 even that difference spans decades since                was diagnosed in childhood and            was

 diagnosed in the years prior to his work at the Site.

        Other members of the “Lung Group” further demonstrate that there will be no “common”

 medical proof—only confusion and prejudice. Plaintiff             , for example, arrived at Kingston

 with a long history of respiratory illnesses and does not appear to have smoked—but has never

 actually been diagnosed with COPD. And a medical examination of                from 2015 concluded

 that his respiratory conditions were “more likely than not” unrelated to fly ash exposure. Ex. L at

 1–9. Plaintiff      , in contrast, has been diagnosed with COPD, but he admitted at his deposition

 that his COPD and asthma predated his time at Kingston, Ex. U at 34–35, and his medical records

 show that he has an extensive history of smoking, Ex. M at 4. Plaintiff             , for his part, has

 produced medical records confirming that by 2017—well after the completion of the Kingston

 cleanup—he had “no [pulmonary] conditions or symptoms.” Ex. O at 3–4 (emphasis added); see

 also Ex. P at 3 (          informed his doctors in 2018 that his “breathing [was] doing well. . . .

 Patient denie[d] any current cough, dyspnea, or wheezing” (emphasis added)). Thus, these

 Plaintiffs alone range from having never been diagnosed with COPD, to having been diagnosed

 with COPD before arriving at Kingston, to no longer having any respiratory condition at all.




                                     4
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 7 of 16 PageID #:
                                  12096
        No jury could be expected to keep these disparate Plaintiffs’ histories straight—not with

 “notebooks with photographs” or otherwise. Doc. 490 at 8. And the discussion above does not

 even consider the other non-lung diseases that at least six of the seven “Lung” Plaintiffs attribute

 to coal ash—



                           —which would make them all candidates for the “Cardiovascular Group”

too, assuming anyone could decipher how Plaintiffs determined what was a given Plaintiff’s

“primary disease type for which recovery is sought.” Id. at 7.

        Plaintiffs’ grouping of individuals in the “Cardiovascular Group” (a.k.a., “Heart Group”)

is similarly problematic: all of them have drastically different medical histories. Plaintiff       ,

for example, has a unique history of ignoring medical advice, making his illnesses worse. His

doctors warned him that his refusal to take his hypertension medication would lead to serious heart

issues, to which         replied that he was doing the same thing his own father had—i.e., “basically

ignor[ing] all of his medical problems until they killed him.” Ex. Q at 5. Plaintiff     would also

be subject to a unique defense: he produced records from an independent doctor who saw no

“immediate cause and effect” regarding his work at Kingston. Ex. R at 6. Like many other

Plaintiffs,        and        were diagnosed with hypertension before they started working at

Kingston, Ex. S at 3; Ex. Q at 6; but another Plaintiff,          , was not, despite medical records

showing that he smoked a half-pack of cigarettes per day for 34 years. Ex. T at 4.

        In addition to different medical conditions, histories, and risk factors, all of these

Plaintiffs—whether assigned to the “Lung Group” or “Cardiovascular Group—have different

potential exposures to coal ash given the different roles each had at the Site, along with their

different dates and durations of employment. At bottom, that many of the Plaintiffs claim to suffer




                                     5
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 8 of 16 PageID #:
                                  12097
 from overlapping diseases is almost beside the point: each and every one of their individual

 circumstances will need to be litigated to determine whether Jacobs’ actions actually caused their

 claimed illnesses, and if so, what damages (if any) they are owed.3

        Indeed, it is striking that Plaintiffs cannot cite a single case that supports their grouping by

 disease, and the one case they cite undermines their own proposal. In Auchard v. Tennessee Valley

 Authority, 2011 WL 444845 (E.D. Tenn. Feb. 1, 2011), the plaintiffs proposed a single

 “bellwether” trial of “11 individuals” to go first. Id. at *1. The court rejected that approach

 because of “the highly individualized causation and damages determinations,” including for

 “personal injury.” Id. at *3. The same is true here. Although Plaintiffs have two groups of seven

 here instead of one group of eleven as in Auchard, grouping is still not permissible because of the

 “the highly individualized causation and damages determinations” necessary for “personal injury”

 claims. Id.

        Moreover, because the issues of specific causation and damages are necessarily

 individualized, combining these cases in Phase II would violate Jacobs’ due process rights under

 the Constitution. Jacobs is entitled to present “every available defense,” tailored to each Plaintiff’s

 individual circumstances. Lindsey v. Normet, 405 U.S. 56, 66 (1972) (emphasis added) (quoting

 Am. Sur. Co. v. Baldwin, 287 U.S. 156, 168 (1932)); see also Doc. 454 at 10–11. Consolidating

 the claims as Plaintiffs proposed—with respect to proceedings that are supposed to concern

 individualized issues of specific causation, injury, and damages—would effectively eliminate


 3
     Jacobs continues to believe that the Phase II juries will necessarily have to reexamine that
     question for themselves, which will violate Jacobs’ Seventh Amendment rights. At a minimum,
     Plaintiffs may not be able to carry their burden of proof because there are “questions about
     how Plaintiffs are going to prove that Jacobs caused specific diseases in individual Plaintiffs
     without reexamining evidence about what duties Jacobs owed (and breached).” In re Jacobs
     Eng’g Grp., Inc., No. 19-5508, at *4 (6th Cir. Aug. 13, 2019) (Nalbandian, J.,
     concurring). Jacobs recognizes that those issues are not presently before the Court.


                                     6
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 9 of 16 PageID #:
                                  12098
 Jacobs’ ability to defend against each Plaintiff’s claims. The Court should thus reject Plaintiffs’

 proposal to consolidate their claims for trial.

 III.         Substantial Fact Discovery Is Still Required Across Individual Cases.

              Substantial discovery remains necessary before the parties can select bellwether Plaintiffs

 and proceed with any Phase II trials. Plaintiffs are still in the process of producing medical

 information, and certain Plaintiffs have provided very little information to date. Additionally,

 Plaintiffs’ counsel has suggested that many of the Plaintiffs’ medical conditions have changed

 significantly in the last couple of years, thus requiring supplemental productions.

              Most critically, the parties will also need to conduct numerous depositions, including of

 many of the individual Plaintiffs (and their spouses) who were not deposed prior to the Phase I

 trial. Indeed, it is striking that the Plaintiffs have proposed proceeding to trial only on Plaintiffs

 who have already been deposed, even though more than 20 other Plaintiffs have not. Additionally,

 some of the Plaintiffs who were deposed prior to the Phase I trial may need to be deposed a second

 time, if they are claiming new or changed medical conditions. Additionally, all of the Plaintiffs’

 treating physicians and medical providers (many of whom have not yet been identified by

 Plaintiffs) still need to be deposed, as will other fact witnesses with knowledge of Plaintiffs’

 claimed injuries and damages. This discovery must be completed before bellwether Plaintiffs are

 selected or any case is set for trial.

        IV.      The Parties Should Select 15 Bellwethers for Expert Disclosure, Summary
                 Judgment, and, if Necessary, Trial.

              Jacobs proposes that, following completion of the Plaintiff-specific fact discovery, the

 parties should then select bellwether Plaintiffs to proceed to expert discovery, and it believes that




                                     7
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 10 of 16 PageID #:
                                   12099
 no more than 15 bellwethers will be necessary.4 Proceeding to individual Phase II trials with

 bellwethers will allow the parties to evaluate the strength of their evidence and assess the value of

 Plaintiffs’ cases, which is all the more important after the lengthy yet unsuccessful efforts to settle

 this case during the past year. The use of bellwethers in mass tort cases is now the gold standard

 because the procedure does not have preclusive effect (as each case is individualized); it allows

 the parties to produce sufficiently “representative” results that “enable the parties and the court to

 determine the nature and strength of the claims”; and it can inform the parties’ respective postures

 for further negotiations, trials, and potential resolution of the remaining claims. See Federal

 Judicial Ctr., Manual for Complex Litigation, Fourth § 22.315 (2004); see also Doc. 454 at 11–12.

        The procedure for selecting bellwethers should be determined by the Court based on further

 briefing from the parties, and Jacobs reserves its rights to challenge any procedure offered by

 Plaintiffs. The two most common procedures are to allow each side to select the same number of

 Plaintiffs or to have a random selection with each side having strikes. Manual for Complex

 Litigation, § 22.315. Plaintiffs have no authority to support their claim that Plaintiffs “should be

 able to select the Plaintiffs for each trial,” Doc. 490 at 8, and their proposal neither is the normal

 practice nor would serve the purpose of a bellwether process, which is to test a representative

 group of plaintiffs so the parties can assess the overall merits and settlement value of the case. See

 Manual for Complex Litigation, § 22.315.

        Once the bellwethers are selected, the parties will need to disclose, provide reports for, and

 depose experts. Specifically, Plaintiffs’ expert or experts will need to present reliable, scientific


 4
     Jacobs previously proposed 20 bellwethers—two per injury group. Doc. 454 at 11. The
     medical records produced since then have shown that there is no way to assign Plaintiffs to
     injury groups (even just to select individual bellwethers) given the disparate medical histories
     and overlapping conditions discussed above, and Jacobs now believes that 15 bellwethers, or
     possibly fewer, will suffice.


                                     8
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 11 of 16 PageID #:
                                   12100
 proof showing that each individual bellwether Plaintiff does (or does not) in fact have the medical

 conditions alleged and that those conditions were caused by Jacobs’ allegedly wrongful conduct.

          Once expert discovery is complete, Jacobs proposes that the Court hear bellwether

 summary judgment motions, and then proceed to individual bellwether trials if necessary.

     V.      If Punitive Damages Are Tried, They Too Should Be Litigated for Each Individual
             Plaintiff Following a Damages Finding.

          The Phase II juries will need to examine the possibility of punitive damages for an

 individual Plaintiff only in the event the jury has determined that the individual Plaintiff has

 (1) proven his case (i.e., specific causation, injury, and compensatory damages); and (2) proven

 by “clear and convincing evidence that the defendant against whom punitive damages are sought

 acted maliciously, intentionally, fraudulently, or recklessly.” Tenn. Code Ann. § 29-39-104(a)(1).

 If, and only if, those findings are made will the same jury be asked in a second proceeding the

 amount of punitive damages, as required by Tennessee law and U.S. Constitution. Id. § 29-39-

 104(a)(2) (emphasis added); see Philip Morris USA v. Williams, 549 U.S. 346, 354 (2007); Blyden

 v. Mancusi, 186 F.3d 252, 267–69 (2d Cir. 1999).5 This is critical because the Due Process Clause

 requires a plaintiff-by-plaintiff examination of punitive damages, which must be relative to the

 individual plaintiff’s harm. See BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 580 (1996).

          Plaintiffs do not dispute these requirements, but instead sorely misconstrue the Phase I

 finding here, wrongly suggesting that the Phase I jury found that Jacobs “was held liable for

 negligence in Phase I.” Doc. 490 at 5; id. at 4 (“found Jacobs was negligent”). Of course, there

 was no finding of liability made in Phase I, nor could there have been, given that Plaintiffs still


 5
     As Jacobs explained previously, it did not object to postponing the punitive damages inquiry
     from Phase I to Phase II, Doc. 454 at 19–20, but it has never condoned using multiple juries
     within a single Phase II trial, which would impermissibly allow two juries to examine questions
     that should be decided by one, see Blyden, 186 F.3d at 267–69.


                                     9
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 12 of 16 PageID #:
                                   12101
 must prove “specific causation” and “damages”—two elements of their claims—as they admit

 elsewhere. Id. at 3. That will be the focus of the Phase II trials.

 VI.           Proposed Updated Schedule for Phase II

               Given the extensive time that has elapsed since the Court ordered a stay of proceedings in

 these cases in favor of mediation, Jacobs proposes the following schedule with the assumption that

 the ongoing COVID-19 pandemic does not make it impossible or impractical6:

               Within 15 days of the Court’s order setting the procedures for Phase II, all Plaintiffs shall

                provide updated disclosures regarding each of their alleged injuries and medical

                conditions purportedly attributable to Jacobs’ actions and specify the nature, extent, and

                date of onset of each alleged injury and medical condition. Plaintiffs shall be precluded

                from introducing at trial any evidence regarding alleged injuries or medical conditions

                that are not disclosed by this deadline.

              Within 15 days of the Court’s order setting the procedures for Phase II, all Plaintiffs must

               identify all prior treating physicians, the time period those physicians treated each

               Plaintiff, and for what reason(s). Plaintiffs shall be precluded from introducing at trial:

               (1) the testimony of any treating physician who is not disclosed by this deadline; and

               (2) any record evidencing or relating to treatment provided by any such physician.

              Within 15 days of the Court’s order, all Plaintiffs must identify any relevant medical

               treatment that they have received from any medical provider since records were last

               obtained through Black Oak Services (formerly Records Acquisition Services) and

               produced to Jacobs, so updated medical records can be timely requested. Plaintiffs shall


 6
       The COVID-19 pandemic is very fluid at this time, and it is very difficult to predict the impact
       it will have on business and travel over six months. Accordingly, it will likely be necessary to
       revisit the proposed timeline, particularly if the crisis does not subside soon.


                                     10
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 13 of 16 PageID #:
                                   12102
         supplement these records on an ongoing basis, providing notice of any additional

         treatment within 30 days of receiving such treatment. Plaintiffs shall also produce

         authorizations for all medical providers to the extent they have not been produced already.

         Plaintiffs shall be precluded from introducing at trial evidence regarding any treatment,

         and any related injuries or illnesses, for which they have not provided notice in accordance

         with this section.

        Fact discovery—including depositions of Plaintiffs, their treating physicians, and

         percipient witnesses, as well as written discovery (i.e., interrogatories, requests for

         production, and requests for admission)—must be complete within nine months of the

         Court’s order, assuming that within three months of the Court’s order business (and travel)

         has returned to normal in light of the COVID-19 pandemic. If business has not returned

         to normal within three months of the Court’s order, Jacobs recommends that fact discovery

         be extended accordingly. Following the fact discovery cut-off date, the parties shall

         appear at a status conference—to be set at the Court’s convenience—to discuss:

                o The process for selecting Plaintiffs to serve as bellwether Plaintiffs for purposes

                    of further individual proceedings7;

                o The schedule by which further bellwether proceedings, comprising expert

                    discovery, bellwether summary judgment motions, and trial, shall proceed; and

                o The procedures that shall govern further individual bellwether proceedings.




 7
     If the Court is inclined to adopt Plaintiffs’ proposal of a “Lung Group” and a “Cardiovascular
     Group,” Doc. 490 at 8, Jacobs requests an additional 45 days to more closely assess the medical
     records produced to date and counter-propose individual Plaintiffs to be part of those groups.


                                     11
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 14 of 16 PageID #:
                                   12103
                                    Respectfully submitted,

                                    NEAL & HARWELL, PLC

                                    By: /s/ James F. Sanders
                                    James F. Sanders (No. 005267)
                                    jsanders@nealharwell.com
                                    J. Isaac Sanders (No. 029372)
                                    isanders@nealharwell.com
                                    Marie T. Scott (No. 032771)
                                    mscott@nealharwell.com
                                    1201 Demonbreun Street
                                    Suite 1000
                                    Nashville, Tennessee 37203
                                    Telephone: (615) 244-1713
                                    Facsimile: (615) 726-0573

                                    GIBSON, DUNN & CRUTCHER LLP
                                    Theane Evangelis (pro hac vice)
                                    tevangelis@gibsondunn.com
                                    Jeremy S. Smith (pro hac vice)
                                    jssmith@gibsondunn.com
                                    333 South Grand Avenue
                                    Los Angeles, California 90071-3197
                                    Telephone: (213) 229-7000
                                    Facsimile: (213) 229-7520

                                    Attorneys for Defendant
                                    Jacobs Engineering Group Inc.




                                     12
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 15 of 16 PageID #:
                                   12104
                                  CERTIFICATE OF SERVICE

        I hereby certify that on this the 31st day of March 2020, I have electronically filed the

 foregoing document with the Clerk of the Court using the CM/ECF system. Notice of this filing

 will be sent to all parties and counsel of record by operation of the Court’s CM/ECF system. All

 other parties will be served by regular U.S. Mail. Parties may access this filing through the Court’s

 electronic filing system.

                                                       /s/ James F. Sanders




                                     13
Case 3:16-cv-00635-TAV-HBG Document 262 Filed 03/31/20 Page 16 of 16 PageID #:
                                   12105
